DETAILED ACTION
Notice of Pre-A/A or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  One new Information Disclosure Sheet (IDS) was filed on 19 March 2021.

2)	This communication is in response to Applicant’s amendment filed 09 April 2021.  Claim status:
Claims amended: 1, 8, and 15.
Claims previously presented: 2-3, 5-6, 9-10, 12-13 and 16-20
Original claims: 4, 7, 11 and 14
Claims canceled: None.
Claims 1-20 are allowed.

Claim Rejections - 35 USC § 103
3)	The Applicant’s remarks sated 09 April 2021 are persuasive for the previous rejections under 35 U.S.C 103 are withdrawn.  

Allowable Subject Matter
4)	The following is a statement of reasons for the indication of allowable subject matter:  The combination of the prior art of record, U.S. PG Publication No. 20120310657 A1 to Jankowski et al., (hereinafter referred to as Jankowski) in view of U.S. PG Publication No. 20180047006 A1 from Johnson et al., (hereinafter referred to as Johnson) 

A computer-implemented method of managing a return transaction within an environment having a plurality of purchasable items, the method comprising: 

acquiring, using at least one visual sensor disposed within the environment, first image information including a first person and including a unidentified item associated with the first person;

identifying, using one or more computer processors, the first person using image analysis performed on the first image information;

accessing completed transaction data reflecting one or more previously completed transactions of the identified first person;

identifying the unidentified item as a first item using image analysis performed on the first image information and one or more physical attributes of the unidentified item by;

comparing the one or more physical attributes of the unidentified item to one or more physical attributes of a known item in the environment to generate a match score between the unidentified item and the known item;

determining the identification of the unidentified item based on the match score;

communicating one or more signals to cause one or more predefined return tasks to be provided to the first person;

upon completion of the one or more predefined return tasks specified for the first item within the return transaction, updating a first data structure representing an inventory of the environment to reflect the returned first item;
	
	However, the prior art of record fails to teach;

generating a condition score for the item wherein the condition score comprises one or more of an item functioning score, a missing parts score, a container condition score, or an item damage score;

determining, based on the condition score and one or more predetermined criteria, that the first item is eligible to be returned by the first person within the return transaction, wherein determining that the first item is eligible to be returned comprises determining whether the first item is reflected in the one or more previously completed transactions;


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691